Motion Granted and Order filed October 12, 2018.




                                 In The

                  Fourteenth Court of Appeals

                           NO. 14-17-00558-CV

 MIKE HALL CHEVROLET, INC. D/B/A AUTONATION CHEVROLET
     HIGHWAY 6 F/K/A CHAMPION CHEVROLET HIGHWAY 6,
AUTONATION, INC., AUTONATION ENTERPRISES, INCORPORATED,
 AN DEALERSHIP HOLDING COMPANY, AND AUTO HOLDING LLC
        F/K/A AUTO HOLDING CORPORATION, Appellants

                                   V.
 ALEXANDRA DEIKE, F/K/A ALEJANDRA VALDEZ, INDIVIDUALLY
  AND ON BEHALF OF THE ESTATE OF ROSA ELVIA GUERRERO,
DECEASED, ARIANA DOMINGUEZ, INDIVIDUALLY AND ON BEHALF
 OF THE ESTATE OF RUBEN DOMINGUEZ, DECEASED, GREGORIO
ARMANDO DOMINGUEZ, EILEEN MEJIA, ANDREA ZERTUCHE, JOSE
      GUERRERO, EDUWIGES GUERRERO, DONALD CLARK,
INDIVIDUALLY AND AS INDEPENDENT EXECUTOR OF THE ESTATE
  OF LINDA ANN HARTON CLARK, DECEASED, JENNIFER CLARK
                AND JOANNA CLARK, Appellees

                 On Appeal from the Probate Court No. 2
                          Harris County, Texas
                   Trial Court Cause No. 388,367-401

                               ORDER
        On June 12, 2018, this court issued a Majority Opinion and a Judgment in
this appeal. One panel member dissented. On July 3, 2018, appellants Mike Hall
Chevrolet, Inc. d/b/a AutoNation Chevrolet Highway 6 f/k/a Champion Chevrolet
Highway 6, AutoNation, Inc., AutoNation Enterprises, Incorporated, AN
Dealership Holding Company, and Auto Holding LLC f/k/a Auto Holding
Corporation (collectively the “Dealership Parties”) filed “Appellants’ Amended
Motion for Reconsideration En Banc.” On August 3, 2018, appellees Alexandra
Deike, f/k/a Alejandra Valdez, individually and on behalf of the Estate of Rosa
Elvia Guerrero, Deceased, Ariana Dominguez, individually and on behalf of the
Estate of Ruben Dominguez, Deceased, Gregorio Armando Dominguez, Eileen
Mejia, Andrea Zertuche, Jose Guerrero, and Eduwiges Guerrero (collectively the
“Claimants”) filed responses in opposition to the Dealership Parties’ amended
motion for reconsideration en banc.

        A majority of the court’s members have voted to reconsider the case en
banc.    Therefore, we GRANT the Dealership Parties’ amended motion for
reconsideration en banc to the extent that the Dealership Parties request that the
court vacate its June 12, 2018 judgment and order that this case be resubmitted to
the court for en banc reconsideration. We VACATE the Judgment rendered on
June 12, 2018, and we ORDER that the Majority Opinion and Dissenting Opinion
issued in this case on June 12, 2018 be WITHDRAWN. We ORDER that the
case be resubmitted to the court for en banc reconsideration and disposition
without oral argument.

        On October 1, 2018, the Dealership Parties filed an Emergency Motion to
Stay Trial on the Merits. The Claimants have filed responses in opposition to the
Dealership Parties’ emergency motion to stay trial. We GRANT the Dealership
Parties’ Emergency Motion to Stay Trial on the Merits. We ORDER that any trial
in cause number 388,367-401 in Probate Court No. 2, Harris County, Texas be
STAYED until this court, sitting en banc, issues its judgment in this case.

                                PER CURIAM



En Banc Court consists of Chief Justice Frost and Justices Boyce, Christopher,
Jamison, Busby, Donovan, Brown, Wise, and Jewell. (Justices Jamison, Wise, and
Jewell would deny the Dealership Parties’ amended motion for reconsideration en
banc).




.